Citation Nr: 0334247	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  01-02 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than 
September 2, 1999, for the award of a 20 percent disability 
rating for each knee.  

2.  Entitlement to service connection for a disability 
manifested by chest pains with numbness of both arms.  

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a right shoulder disability.  

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a left shoulder disability.  

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a disability of the right hand and wrist.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from February 1993 to 
January 1997, including service in Southwest Asia from 
November 1 to November 23, 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appellant's representative has argued, in the written 
brief submitted to the Board in October 2003, that the 
appellant has had an unadjudicated claim pending seeking 
service connection for "stress," including post-traumatic 
stress disorder, since his initial claim was filed in 
February 1997.  This matter is referred to the RO for further 
development or other action deemed appropriate.  

Entitlement to service connection for right and left shoulder 
disabilities and for a disability of the right hand and wrist 
was initially denied by unappealed rating action dated in 
March 1998.  By rating action dated in January 2000, the RO 
held that new and material evidence had not been submitted to 
reopen these claims, and the appellant has perfected an 
appeal to the Board from these unfavorable determinations.  
However, the RO subsequently continued to deny these claims 
on the merits with no further reference to new and material 
evidence, from which the Board has inferred that the RO 
reopened these claims.  The Board has a legal duty to 
consider the new and material evidence issues regardless of 
the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  Moreover, if the 
Board finds that new and material evidence has not been 
presented, that is where the analysis must end.  Butler v. 
Brown, 9 Vet. App. 167 (1996).  Thus, the Board must first 
review the RO determinations that new and material evidence 
has been submitted to reopen the previously denied claims.  

The issue of entitlement to service connection for a 
disability manifested by chest pains with numbness in both 
arms is addressed in the remand that follows the order 
section of this decision.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  Service connection for bilateral knee disability with a 
noncompensable disability rating assigned for each knee was 
initially granted by an unappealed rating action dated in 
March 1998.  

3.  A new claim seeking an increased rating for each knee was 
received on September 2, 1999; it is not factually 
ascertainable that the increase in severity of either knee 
disability occurred during the one-year period prior to 
September 2, 1999.  

4.  Service connection for disabilities of each shoulder and 
the right hand and wrist was denied in an unappealed rating 
action dated in March 1998.  

7.  None of the evidence received since the March 1998 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim seeking 
service connection for a right shoulder disability,  left 
shoulder disability, or a disability of the right hand and 
wrist.  

CONCLUSIONS OF LAW

1.  Entitlement to an effective date earlier than September 
2, 1999, for the award of a 20 percent disability rating for 
each knee is not established.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o) (2003).  

2.  New and material evidence has not been received to reopen 
the previously denied claim seeking service connection for a 
right shoulder disability, a left shoulder disability, or a 
disability of the right hand and wrist.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA are applicable to the present appeal.   

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629 (August 29, 2001).  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claim to reopen, 
which was received before that date.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims to reopen, the information 
he should provide to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence and information on his behalf, and the evidence that 
the appellant should submit if he did not desire the RO to 
obtain the evidence on his behalf.  See, e.g., the letter 
addressed to the appellant by the RO dated May 14, 2001; and 
the supplemental statement of the case issued in May 2003.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded a VA examination in 
connection with his attempts to reopen the service connection 
claims pertaining to both shoulders and the right hand and 
wrist, extensive VA medical records have been obtained, and 
private medical records have been submitted by the appellant.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claims to reopen, and 
the Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that in the May 2001 letter providing 
the notice required under the VCAA, the RO informed the 
veteran that if he did not submit the requested evidence and 
information by June 2, 2001, the RO would decide the claims 
to reopen based on the evidence of record and the records of 
any VA examinations and medical opinions obtained by the RO.  
Although the time limit for the submission of additional 
evidence and information was essentially consistent with a VA 
regulation then in effect, the United States Court of Appeals 
for the Federal Circuit has invalidated the VA regulation to 
the extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  

Although the veteran was not properly informed of the time 
limit for the submission of additional evidence and 
information, the record reflects that the case was not 
forwarded to the Board until more than two years after the 
RO's May 2001 letter.  During this time, the appellant 
indicated in August 2001 that all relevant VA and private 
medical records were already of record.  Moreover, the record 
reflects that, in September 2003, the RO informed the 
appellant that he would be afforded another 90 days or until 
the date of the Board's decision in which to submit 
additional information.  The veteran has not yet responded to 
this letter and in the written argument submitted by the 
representative in September 2003, subsequent to the Federal 
Circuit's decision, the representative did not identify any 
additional evidence or information which could be obtained to 
substantiate the current claims and did not request 
additional time for the purpose of submitting additional 
evidence or information.  Therefore, in the Board's opinion, 
the veteran has not been prejudiced as a result of the RO's 
failure in its May 2001 letter to properly inform him of the 
one-year period for response.  Accordingly, the Board will 
address the merits of the claims to reopen.  

With respect to the claim seeking an earlier effective date, 
the pertinent facts are not in dispute and the law is 
dispositive.  Consequently, there is no additional evidence 
or information that could be obtained to substantiate the 
claim.  


II.  Analysis

Earlier Effective Date Claim:

Except as otherwise provided, the effective date of an 
evaluation and award of compensation will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. §§ 3.400 and 3.400(o)(1).  

Increased awards of disability compensation benefits will be 
effective the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date; 
otherwise, the increased award will be effective upon the 
later of the date of receipt of the claim or the date 
entitlement arose.  38 C.F.R. § 3.400(o).  

The appellant's initial claim for disability compensation 
benefits was received in February 1997, shortly after his 
discharge from active service.  This claim reflected an 
address for the appellant in Basom, NY, which was actually 
the home of his parents.  In December 1997, the appellant 
failed to appear for an official VA medical examination 
scheduled for him in connection with his claim.  Based upon 
information reflected by the service medical records, service 
connection was established for disabilities of the right and 
left knees in a March 1998 rating action; however, in the 
absence of any medical evidence concerning the current level 
of disability associated with the knees, a noncompensable 
disability rating was assigned for each knee from the date of 
the appellant's discharge from service in January 1997.  The 
appellant was notified of this March 1998 rating action, and 
of his appellate rights, in a letter addressed to his address 
of record in Basom, NY, dated April 2, 1998.  This letter was 
not returned to VA as undeliverable, and it is not disputed 
that the appellant did not initiate a timely appeal from the 
March 1998 rating action within one year from the date of 
this letter.  

The appellant subsequently testified under oath at a hearing 
held in July 2000 that he was unable to report for the 
December 1997 VA examination because he had moved to Alabama 
in order to attend school; that the VA letter notifying him 
to report for the VA examination arrived at his parents' home 
two days after he had left for Alabama, and that he was 
unable to afford to return to New York in order to report for 
another VA examination at that time.  He also acknowledged 
receiving the April 1998 VA letter informing him of the 
noncompensable ratings assigned for each knee.  See May 2000 
Transcript, p. 13.  

Subsequently, the appellant has contended that he never 
received any notification from VA asking him to report for 
the VA examination in 1997, and his parents have submitted 
written, but uncertified, statements in which they have 
asserted that they received no mail at their home for the 
appellant from the time he moved away to Alabama in 1998 
until he moved back home in 1999.  Whether the appellant 
received notice to report for the VA examination is not 
germane to the issue on appeal.

With respect to whether he was properly notified of the March 
1998 rating decision, the Board notes that a "presumption of 
regularity" attaches to the April 1998 VA letter addressed 
to the appellant at his address of record and not returned as 
undeliverable.  Although the appellant's parents have stated 
that they received no mail for the appellant after he moved 
to Alabama, this is not sufficient to rebut the presumption 
of regularity.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Moreover, at the July 2000 hearing, the veteran 
acknowledged receiving the April 1988 letter and he has not 
since disputed this fact.  Accordingly, the Board concludes 
that the appellant was properly notified of the March 1998 
rating action and of his appellate rights; that the appellant 
did not initiate a timely appeal from the March 1998 rating 
action; and that the unappealed March 1998 rating action is 
now administratively final.  

The evidence establishes, and it is not disputed by the 
appellant, that the next claim seeking increased ratings for 
the service-connected bilateral knee disability was filed on 
September 2, 1999.  Medical evidence subsequently developed 
and reviewed warranted the assignment of a 20 percent rating 
for each knee.  There is nothing in the record demonstrating 
that the increase in severity of either knee disability 
occurred during the one-year period prior to September 2, 
1999, nor is it contended that the increase in severity 
occurred during this one-year period.  Consequently, as a 
matter of law, the earliest possible effective date for the 
increased ratings is September 2, 1999.    

New and Material Evidence Claims:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

As discussed above, it is established that the March 1998 
rating action, which initially denied the claims seeking 
service connection for a right shoulder disability, a left 
shoulder disability, and a disability of the right hand and 
wrist, is administratively final.  The evidence of record at 
that time indicated that the appellant had been treated in 
service for complaints involving the left shoulder, and the 
right hand and wrist.  The service medical records contain no 
evidence of a right shoulder disability.  Because the 
appellant waived his final medical examination at discharge 
from service and because he did not report for a VA medical 
examination in December 1997, there was no competent evidence 
of current disability of either shoulder, the right hand or 
the right wrist at the time of the final rating action in 
March 1998.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.




Right Shoulder

The medical evidence added to the record includes the report 
of a July 2001 VA examination.  The examiner diagnosed sprain 
and questionable dislocation of the right shoulder by history 
only.  Since the examiner did not diagnose a current 
disability of the right shoulder, this examination report is 
not so significant that it must be considered to fairly 
consider the merits of the claim.  None of the other medical 
evidence added to the record documents the presence of right 
shoulder disability in service or thereafter.  Consequently, 
none of the medical evidence added to the record is material.   

In his statements, the veteran has alleged that the service 
medical entries pertaining to his left shoulder are erroneous 
and that the treatment actually related to his right 
shoulder.  Assuming that this is true, the fact remains that 
service medical records do not document the presence of 
chronic disability of either shoulder and the post-service 
medical evidence, as discussed above, does not document the 
presence of chronic disability of the right shoulder.  
Therefore, the veteran's statements are not so significant 
that they must be considered to fairly decide the merits of 
the claim.  Accordingly, they are not material.  Accordingly, 
in the absence of new and material evidence, this claim will 
not be reopened at the present time.  

Left Shoulder

The appellant was treated in service for a left shoulder 
injury in April 1995.  This apparently resolved as no further 
complaints or treatments are reflected by the remaining 
service medical records.  The evidence received since the 
March 1998 rating decision includes the report of a VA 
examination of the appellant in July 2001 which reflects that 
sprain of the left shoulder was diagnosed by history only.  
The physical and X-ray study of the left shoulder was 
negative.  Likewise, the other medical evidence received 
since the final March 1998 rating determination does not 
document the presence of left shoulder disability in or since 
service.  Consequently, the medical evidence added to the 
record is not material.  The veteran's own statements have 
also been added to the record since the March 1988 rating 
decision, but the statements relating to shoulder disability 
indicate that the shoulder condition treated in service 
involved his right shoulder rather than his left shoulder.  
None of the veteran's statements are so significant that they 
must be considered in order to fairly consider the merits of 
the claim for service connection for left shoulder 
disability.  Consequently, reopening of the claim is not in 
order..  

Right Hand and Wrist

The December 1992 report of the appellant's pre-enlistment 
medical examination reflects the presence of a post-traumatic 
scar on the palm of the right hand.  In September 1994, the 
appellant slammed his right hand in a car door, but X-ray 
films of the right hand were normal at this time.  In July 
1996, the appellant fell down a flight of stairs and broke 
his right fifth finger, which was splinted.  As previously 
mentioned, the record in March 1998 reflected no competent 
evidence of a current, chronic disability of the right hand 
and/or wrist.  In his statements added to the record since 
the prior denial, the veteran has indicated that he has 
problems with numbness and that he believes the numbness may 
be related to service trauma.  This is not competent evidence 
of the claimed disability or of a nexus between the claimed 
disability and the veteran's active service since laypersons, 
such as the veteran, are not qualified to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
evidence received since the March 1998 rating decision 
includes no medical evidence of the presence of a chronic 
disability of the right hand and/or wrist.  Therefore, in the 
Board's opinion, none of the evidence added to the record is 
so significant that it must be considered to fairly decide 
the merits of the claim.  .  Accordingly, the evidence added 
to the record is not material, and reopening of the claim is 
not in order.  




ORDER

An effective date earlier than September 2, 1999, for the 
award of 20 percent disability ratings for each knee is 
denied.  

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for a disability of the right shoulder is denied.  

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for a disability of the left shoulder is denied.  

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for a disability of the right hand and wrist is 
denied.  


REMAND

The appellant served in Southwest Asia from November 1 to 
November 23, 1994.  According to information received from 
the appellant on a VA Persian Gulf screening in April 1997, 
he was deployed to Kuwait and Saudi Arabia, which would make 
him a "Persian Gulf veteran" as defined at 38 C.F.R. 
§ 3.317(d).  

In August 2001, the appellant filed a claim seeking service 
connection for an undiagnosed illness manifested by chest 
pains with numbness in both arms.  This claim was 
inextricably intertwined with the earlier claim seeking 
direct service connection for a disability manifested by the 
same symptoms.  A review of the record does not indicate to 
the Board that the August 2001 "undiagnosed illness" claim 
has been developed or adjudicated by the RO, thereby 
requiring a remand of this appeal.  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A. § 5103(a) as 
it pertains to the claim seeking service 
connection for a disability manifested by 
chest pain with numbness of the arms, 
both on a direct basis and as an 
undiagnosed illness pursuant to 38 C.F.R. 
§ 3.317.  This letter should also inform 
the appellant that any information and 
evidence submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter 
and that he should inform the RO if he 
desires to waive the one-year period for 
response.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  Then, the RO should undertake any 
other development it determines to be 
warranted.

5.  Then, the RO should readjudicate the 
claims seeking service connection for a 
disability manifested by chest pains with 
numbness of the arms, both on a direct 
basis and as an undiagnosed illness 
pursuant to 38 C.F.R. § 3.317.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



